Exhibit 99.2 Marin Software Appoints Brian Kinion to Board of Directors San Francisco, CA (June 26, 2017)– Marin Software Incorporated (NYSE: MRIN),a leading provider of cross-channel, cross-device, enterprise marketing software for advertisers and agencies, today announced that software and financial executive Brian Kinion has joined the company’s Board of Directors and will chair the board's audit committee. Mr. Kinion brings over 25 years of finance and accounting experience with a focus on software and SaaS, in particular. He has scaled finance organizations with broad expertise including financial modeling, business planning and forecasting, strategy, tax, M&A, SEC reporting, systems integration, investor relations, and the controllership function. During his four years with Marketo, Mr. Kinion served in various finance roles, most recently as the company’s CFO. Prior to Marketo, Mr. Kinion served as VP, Global Controller at SuccessFactors, where he oversaw the accounting department. At both Marketo and SuccessFactors he managed the audit committee relationships. “We’re pleased to have Brian as a member of our Board of Directors” said Chris Lien, CEO of Marin Software. “His experience and knowledge of SaaS will greatly benefit Marin as we work to return to growth and provide valuable guidance to our team. I’m looking forward to Brian’s leadership of the Board’s audit committee, where his skills and background are an excellent fit.” “Marin is recognized as a leader in the digital advertising industry,” said Kinion. “I’m honored to join Marin’s Board of Directors, and I’m excited to work with the executive team to support Marin’s cross-channel vision and to bolster adoption of its digital marketing platform. I am looking forward to working with the rest of the Marin Board and the executive team to help the company as it works toward returning to growth.” “As an outstanding software executive with finance and accounting expertise, we’re pleased to welcome Brian to the Marin Board of Directors,” said Gordon Crovitz, lead independent director on Marin’s Board. “We’re fortunate to be able to benefit from Brian’s knowledge as Marin invests to maximize stockholder value.” About Marin Software Marin Software Incorporated’s (NYSE:MRIN) mission is to give advertisers the power to drive higher efficiency, effectiveness, and transparency in their paid marketing programs that run on the world’s largest publishers. Marin provides industry leading enterprise marketing software for advertisers and agencies to measure, manage, and optimize billions of dollars in annualized ad spend across the web and mobile devices. Offering an integrated SaaSad managementplatform forsearch, social, and displayadvertising, Marin helps digital marketers improve financial performance, save time, and make better decisions. Advertisers use Marin to create, target, and convert precise audiences based on recent buying signals from users’ search, social, and display interactions. Headquartered in San Francisco, with offices in eight countries,Marin’s technology powers marketing campaigns around the globe.For more information about Marin Software, visitmarinsoftware.com.
